Filed 6/4/13 In re Alberto E. CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


In re ALBERTO E., a Person Coming
Under the Juvenile Court Law.


THE PEOPLE,                                                                            F065759

         Plaintiff and Respondent,                                        (Super. Ct. No. 12JQ0034)

                   v.
ALBERTO E.,                                                                         OPINION

         Defendant and Appellant.


                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kings County. George
Orndoff, Judge.
         Courtney M. Selan, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.

                                                        -ooOoo-

*        Before Cornell, Acting P.J., Kane, J., and Franson, J.
          In March 2012, appellant, Alberto E., a minor, admitted an allegation set forth in a
juvenile wardship petition that he committed the offense commonly known as active
participation in a criminal street gang (Pen. Code, § 186.22, subd. (a)). At the disposition
hearing later that month, the juvenile court adjudged appellant a ward of the court;
declared the offense to be a felony; placed appellant on probation, with various terms and
conditions; and ordered him committed to the Kings County Juvenile Academy Alpha
Program (Alpha Program) for a period of 90 days to one year.
          In June 2012, it was alleged appellant violated his probation by failing to comply
with the rules and regulations of the Alpha Program. At the hearing in July 2012,
appellant admitted the allegation. At the subsequent disposition hearing held later that
month, the court readjudged appellant a ward of the court, continued him on probation
and ordered him committed to the Kings County Juvenile Academy Impact Program for a
period of 180 days to one year. Appellant appeals from this most recent disposition
order.
          Appellant‟s appointed appellate counsel has filed an opening brief which
summarizes the pertinent facts, with citations to the record, raises no issues, and asks that
this court independently review the record. (People v. Wende (1979) 25 Cal.3d 436.)
Appellant has not responded to this court‟s invitation to submit additional briefing. We
affirm.
                                FACTUAL BACKGROUND
          Alpha Program reports indicate that between March 19, 2012, and June 11, 2012,
appellant violated Alpha Program rules and regulations in that he, inter alia, engaged in
“disruptive behavior in class,” failed to obey orders by staff members, refused to take
medication, engaged in “horse playing,” was “trying to pull the pants down of cadets
walking by,” told a staff member “„fuck it,”‟ and “„fuck the program‟” when told by staff
that he would be receiving a disciplinary “write up,” spoke to a staff member in a

                                                2
“disrespectful tone,” spoke to another cadet “in a hostile tone,” “argued back to staff,”
engaged in “horseplay” that “appear[ed] to be ... gang related” (unnecessary
capitalization omitted), “intentionally bumped” another cadet, and “started to call
[another cadet] „D.O.‟, which stands for „Drop Out‟ because he no longer affiliates with
the Norteno gang.”
       A “PROGRAM FAILURE REPORT” dated June 20, 2012, states the following:
Appellant “has been a habitual behavioral problem.” Two days after one of his five
“Discipline Board” sessions, he “assaulted another minor, totally unprovoked.”
Appellant is “deemed to be a program failure.”
                                      DISCUSSION
       Following independent review of the record, we have concluded that no other
reasonably arguable legal or factual issues exist.
                                      DISPOSITION
       The judgment is affirmed.




                                              3